Citation Nr: 1218991	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-39 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly pension (SMP) based on a need for aid and attendance, or on housebound status.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1962 to September 1965.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's service-connection claim for PTSD, as well as his claim for SMP based on a need for aid and attendance or on housebound status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for PTSD, and entitlement to SMP based on a need for aid and attendance or on housebound status.  On his substantive appeal, the Veteran did not request a hearing before a member of the Board at a local VA office.  See the Veteran's September 2010 VA Form 9.  However, in recent correspondence the Veteran notified the Board that he would in fact like to be scheduled for a hearing via videoconferencing equipment concerning the issues on appeal.  See the Veteran's April 13, 2012 handwritten letter to the Board.  

The Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) [citing 38 U.S.C.A. § 7104(a) (West 1991)]; 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

VBA should schedule the Veteran for a BVA videoconference hearing at the RO in Cleveland, Ohio.  The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


